Citation Nr: 0735475	
Decision Date: 11/09/07    Archive Date: 11/26/07	

DOCKET NO.  05-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a compression fracture of the anterosuperior 
aspect of the C7 vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for 
residuals of a compression fracture of the anterosuperior 
aspect of the C7 vertebra and assigned a 20 percent 
evaluation.  The veteran, who had active service from 
November 1986 to March 1990, perfected an appeal.

This case is being returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and the veteran 
will be notified when further action on his part is required.  


REMAND

Review of the record discloses a need for further development 
prior to final appellate review.  In this regard, after 
reviewing the medical evidence, including the reports of the 
various VA examinations, the Board is of the opinion that an 
additional VA examination is necessary to answer certain 
medical questions presented in this appeal.

Service connection has been established for a compression 
fracture of the C7 vertebra.  However, in addition to that 
cervical spine disability, the veteran has also been 
diagnosed as having degenerative disc disease of the cervical 
spine, as well as bilateral radiculopathy.  It is not clear 
whether the degenerative disc disease of the cervical spine 
is in any way related to the service-connected fracture of 
the C7 vertebra, or whether the radiculopathy is a 
manifestation of the service-connected cervical spine 
fracture or the degenerative disc disease of the cervical 
spine.  

As such, the veteran should be afforded an additional VA 
examination in order to answer these medical questions and to 
differentiate the symptomatology attributable to the service-
connected fracture of the C7 vertebra from any nonservice-
connected pathology.

In addition, the veteran appears to receive both private and 
VA treatment for his service-connected disability.  Given the 
passage of time, there are likely additional medical records 
available that should be obtained.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has received 
any private medical treatment for his 
service-connected cervical spine 
disability since May 2005.  If the 
veteran reports such treatment, obtain 
and associate those records with the 
claims file.  

2.  The RO/AMC should obtain and 
associate with the claims file the 
veteran's medical records from the 
Jackson VA treatment facility, dated 
since August 2005.  

3.  Once the foregoing development has 
been accomplished, and the available 
medical records have been associated with 
the claims file, schedule the veteran for 
a VA orthopedic/neurological examination 
of his cervical spine. 

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays and neurological studies 
if indicated, should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
compression fracture of the 
anterosuperior aspect of the C7 vertebra.  
The examiner should identify any 
orthopedic and neurological findings 
related to the fracture of the 
anterosuperior aspect of the C7 vertebra 
and fully describe the extent and 
severity of those symptoms.

The examiner should provide an opinion as 
to whether the veteran's degenerative 
disc disease of the cervical spine and 
bilateral radiculopathy of the upper 
extremities are in any way related to the 
service-connected fracture of the 
anterosuperior aspect of the C7 vertebra.  

The examiner is requested to record 
complaints and clinical findings in 
detail and to differentiate those 
complaints and clinical findings that are 
due to the veteran's service-connected 
fracture of the anterosuperior aspect of 
the C7 vertebra, from any nonservice-
connected disorder(s).  

If the veteran is found to have 
symptomatology affecting peripheral 
nerves attributable to the service-
connected fracture of the anterosuperior 
aspect of the C7 vertebra, the examiner 
is requested to specify the peripheral 
nerve or nerves involved and provide a 
discuss of the degree of any paralysis.  

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

If it is determined that intervertebral 
disc syndrome is a residual of the 
service-connected fracture of the 
anterosuperior aspect of the C7 vertebra, 
the examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

A rationale for any opinion expressed 
should be provided.

4.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

